DETAILED ACTION
This is in reference to communication received 06 December 2021. Claims 1 – 20 are pending for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Dependent claims 2 – 3, 9 – 10 and 16 - 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
As currently claimed, it is deemed that the donee has physical signed certification, image of which they can upload when they create a donation profile. Electronically signed certificate has not been provided to the donee.
The omitted steps are:
Physician creating a certificate and electronically signing the certificate, which is provided to the donation receiver (donee) to enable the donee to provide the signed certificate when they create a donation profile, as claimed in independent claims 1, 8 and 15, or,
After the donee creates a profile, physician is contacted by LPDB to get verification of the physician’s certificate which is uploaded by the donee, by gettinging their electronic signature.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6-8, 11, 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Archived web pages of GoFundMe.com hereinafter known as GoFundMe in view of Aviles et al. US Publication 2005/0021353, Lewis US Publication 2017/0352065 and Tsing US Publication 2015/0161614.

Regarding claims 8, 1 and 15, GoFundMe teaches system and method for enabling people to start campaigns on their website GoFundMe every day [GoFundMe, page 1]. GoFundMe teaches that their platform (www.GoFundMe.com) provides an easy way to raise money from your friends, family and online community (i.e. donors) [GoFundMe, page 7].
GoFundMe does not explicitly teach donor giving loyalty points to receiver. However, Aviles teaches a loyalty point donation system and method wherein a donor can donate loyalty points which can be converted to a monetary value or goods and services, prior to donation to the charity (recipient). Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify GoFundMe by adopting teachings of Aviles to enable a user get tax benefit by donating their earned loyalty points.
GoFundMe in view of Aviles teaches computerized system and method for enabling a donor to donate loyalty points associated with a loyalty program (Aviles,  to a receiver based on a donation profile of the receiver [GoFundMe, pages 7 and 1] comprising:
at least one processor of a loyalty points donation platform (LPDP) [Aviles, Fig. 1 and associated disclosure];
at least one memory comprising computer program code, the at least one memory and the computer program code configured to, with the at least one processor [GoFundMe website];
post a donation profile created by the receiver and certifying that expenses for which the receiver is requesting donation are associated with a specified cause  (GoFundMe, Elias) [GoFundMe, page 17, also see pages 19-20].
GoFundMe in view of Aviles does not explicitly teach donation profile to include signed certificate. However, Lewis teaches system and method for use in facilitating donation transactions and, more particularly, for example, for use in enabling donors to make donations to recipients (or donees) via electronic donation transactions [Lewis, 0001]. Lewis further teaches that donees may create profiles, through the charity organization 102, that include pictures of the donees and contact information (e.g., for verification purposes, etc.), as well as donation goals relating to particular areas of need/assistance (e.g., rent, groceries, utilities, transportation, education, etc.) (as set by the donees, or by the charity organization 102, or by a combination thereof), donation history, etc.; before the invention, it would have been obvious to one of ordinary skill in the art that since donee is enabled to upload pictures [Lewis, 0015[, then if necessary, said donee may also be instructed to upload image of a signed certificate from a physician when they create their donation profile for verification purposes) [Lewis, 0015].

GoFundMe in view of Aviles and Lewis teaches system and method further comprising:
Posting, by a processor of a loyalty  points donation platform (LPDP), a donation profile  created  by the receiver (GoFundMe, Elias) [GoFundMe, page 17, also see pages 19-20], using a certification form for creation of the donation profile, the donation profile including data from the certification form, the data including a signed certificate, from a physician, the signed certificate specifying a cause for creation of the donation profile and further certifying that expenses for which the receiver is requesting donation are associated with the specified cause (Lewis, donee can upload picture (which can be a picture of the certificate from the physician, where data information content in the image of the certificate can include list of expenses that may be incurred by the donee) [Lewis, 0015], and 
displaying the donation profile on a graphical  user interface (GUI), wherein the donation profile includes a loyalty point type based on the data in the certification form (GoFundMe, Saving Elias; also as best understood by the examiner, it is deemed that the recipient is referencing the signed certificate from the doctor, and using the certification form (user interface) to create the donation posting) [GoFundMe, page 17], 
GoFundMe in view of Aviles and Lewis does not explicitly teach approval of a loyalty program. However, Tsing teaches donation processing platform wherein, approval of applications is made under different categories of the fund accounts [Tsing, 0004]. 
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify GoFundMe in view of Aviles by adopting teachings of Tsing to minimize the fraud in crowd-sourced funding.
GoFundMe in view of Aviles, Lewis and Tsing teaches system and method further comprising:
displaying the donation profile on a graphical  user interface (GUI) , wherein the donation profile includes a loyalty point type based on the data in the certification form (GoFundMe, Saving Elias; also as best understood by the examiner, it is deemed that the recipient is referencing the signed certificate from the doctor, and using the certification form (user interface) to create the donation posting) [GoFundMe, page 17] and wherein the donation profile is approved by at least one loyalty program [Tsing, 0004];
transmitting the donation profile to particular users of one or more social media platforms over a computer network (GoFundMe, GoFundMe provides an easy way to raise money from your friends, family, and online community. Our platform makes it simple to share you campaigns in a variety of ways to bring in donations) [GoFundMe, page 7];
based on the transmitted donation profile, receiving over the computer network, via a GUI, by the processor, from the donor, a donation request to donate loyalty points to the posted donation profile of the receiver, the donation request including at least a loyalty account identifier of a donor loyalty account of the donor (Tsing, With respect to the public fund accounts, donors have the right to select which account to donate, choose the amount to be donated and vote for how to use the public funds, but the donors do not have administration authority of the public fund accounts) [Tsing, 0024], credential data associated with the donor loyalty account [Tsing, 0024], and a donation quantity indicating a quantity of loyalty points to be donated to the receiver (GoFundMe, Euros, as explained above, GoFundMe teaches that it can converts loyalty points to monetary values) [GoFundMe, page 17], wherein the donor loyalty account is associated with a donor loyalty program [Tsing, 0024];
requesting, by the processor, approval of the donation request from the donor loyalty program, the requesting including providing the loyalty account identifier and the credential data to the donor loyalty program, and wherein the donor loyalty account, that is associated with the donor loyalty program (Aviles, CAS receives an authorization request from payment middleware to determine if the financial transaction account associated with the transaction is valid and has sufficient credit) [Aviles, 0050], verifies the donor based on the loyalty account identifier and the credential data enabling the approval (Aviles, The system may communicate with the loyalty point issuer and/or by any other loyalty point verifier to verify and/or deduct the loyalty points); and
based on receiving the approval of the donation request from the donor loyalty program, sending over the computer network, an instruction, by the processor, to the donor loyalty program to transfer a quantity of loyalty points indicated by the donation quantity from the donor loyalty account to a receiver loyalty account associated with the donation profile of the receiver (Aviles, transaction related information (ROC and SOC) are captured in FINCAP where it is processed for charity payment (payment authorized by the donor), and FINCAP then sends a payment file to AP (accounts payable) to pay the charity (pay the receiver)) [Aviles, 0051].

Regarding claims 11 and 4, GoFundMe in view of Aviles, Lewis and Tsing teaches system and method, wherein transmitting the donation profile to particular users of one or more social media platforms includes the receiver selecting the particular users (GoFundMe. Share with family and friends, our built-in connections to Facebook, Twitter and Email make sharing a breeze) [GoFundMe, page 4].

Regarding claims 13, 6 and 20, GoFundMe in view of Aviles, Tsing, Lewis and Cyrielle teaches system and method further comprising:
based on receiving, from the donor, the donation request, detecting, by the processor, a transaction initiated by the donor for which the donor accrues loyalty points of the loyalty point type (Aviles, loyalty points may be donated from a donor to charity; Donor 1 may pay with credit card associated with a financial transaction account …. A debit card and associated PIN and/or bank account …. Donor 1 may enter donation amount and payment option which may include loyalty points) [Aviles, 0009, 0058-0060];
based on detecting the transaction, prompting, by the processor, the donor to donate the loyalty points accrued from the detected transaction to the donation profile of the receiver (Aviles, loyalty point donation system and method wherein a donor can donate loyalty points which can be converted to a monetary value or goods and services, prior to donation to the charity (recipient) [Aviles, 0009]; and
based on receiving an indication to donate the accrued loyalty points to the donation profile in response to the prompting, sending an instruction, by the processor, to the donor loyalty program to transfer the accrued loyalty points from the donor loyalty account to the receiver loyalty account (Cyrielle, when the contribution campaign is “All or None” type, only then the funds will be available to the recipient only after the campaign goal is reached) [Cyrielle, page 1].

Regarding claims 14 and 7, GoFundMe in view of Aviles, Lewis and Tsing teaches system and method, wherein the donation profile is associated with a loyalty program of the receiver (Aviles, share with family and friends on social media platform such as Facebook, Twitter) [Aviles, page 4] and includes a loyalty account associated with the loyalty program of the receiver, a loyalty account identifier of the loyalty account, and credentials associated with the loyalty account identifier (Tsing, With respect to the .

Regarding claim 18, GoFundMe in view of Aviles, Tsing and Cyrielle teaches system and method further comprising:
based on a donated quantity of loyalty points (as responded to earlier, Tsing teaches loyalty points) to the donation profile reaching the requested donation quantity, notify the receiver and the donor that quantity of donated loyalty points has reached the requested donation quantity (GoFundMe, once the goal is reached, the progress meter on your campaign will show that you have received more than your goal amount) [GoFundMe, page 7]; and
enable the receiver to use the donated quantity of loyalty points based on the notifying (Cyrielle, when the contribution campaign is “All or None” type, only then the funds will be available to the recipient only after the campaign goal is reached; also, GoFundMe teaches, you can easily request a withdrawal; in addition) [Cyrielle, page 1, GoFundMe, page 6].


Claim 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Archived web pages of GoFundMe.com hereinafter known as GoFundMe in view of Aviles et al. US Publication 2005/0021353, Lewis US Publication 2017/0352065, Tsing US Publication 2015/0161614 and Cyrielle G. published article “What happens if a project does not reach its funding goal?” hereinafter known as Cyrielle.

Regarding claims 12, 5 and 19, GoFundMe in view of Aviles, Lewis and Tsing teaches system and method, wherein the donation profile of the receiver includes a donation deadline indicating a date upon which the requested quantity of loyalty points of the at least one donation entry is needed (GoFundMe, This fundraiser will close April 28th at midnight) [GoFundMe, page 22]; and
GoFundMe in view of Aviles, Lewis and Tsing does not explicitly teach to reverse the transfer of loyalty points from the receiver loyalty account to at least one donor loyalty account that donated loyalty points. However, Cyrielle teaches that in a crowdfunding campaign, if a project does not reach its funding goal, then the crowdfunding campaign will not be validated, and the project creator will not receive the funds collected. All contributors will be paid back the whole amount of their contributions directly to the bank account associated to the credit card they used to make the payment [Cyrielle, page 1].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify GoFundMe in view of Aviles and Tsing by adopting teaching Cyrielle to implement as “All or Nothing” crowd funding campaign.
GoFundMe in view of Aviles, Tsing and Cyrielle teaches system and method further comprising:
based on failing to reach the requested donation quantity of loyalty points by the donation deadline, notifying, by the processor, the receiver and the donor that the requested donation quantity has not been reached by the donation deadline (Cyrielle, in a crowdfunding campaign, if a project does not reach its funding goal, then the crowdfunding campaign will not be validated, and the project creator will not receive the funds collected) [Cyrielle, page 1]; and
sending an instruction, by the processor, to the donor loyalty program to reverse the transfer of loyalty points from the receiver loyalty account to                   the donor loyalty account (Cyrielle, All contributors will be paid back the whole amount of their contributions directly to the bank account associated to the credit card they used to make the payment [Cyrielle, page 1].
Allowable Subject Matter
Claims 2 – 3, 9 – 10 and 16 - 17 are objected to as being dependent upon a rejected base claims 1, 8 and 15, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).


Response to Arguments
Applicant’s arguments have been acknowledged and considered. However, they are moot under new grounds of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CRF ‘1.111 (c) to consider the references fully when responding to this office action.
Rahim Karba published article “Enable digital account openings with ID verification and e-Signature teaches that in digital world, secure account opening (creating of a donation profile at a server like LPDP) can be implemented to make the system more user friendly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


March 4, 2022